 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 1 of
                                       27

Tiffany Grays vs.
Auto Mart USA, LLC, et al.   Exhibit 33                         30(b)(6) Deposition of Auto Mart (Ramirez)
                                                                                           October 04, 2019




                                     Stevens-Koenig Reporting                                            ·
                                303-988-8470· www.SKReporting.com
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 2 of
                                       27

Tiffany Grays vs.                                            30(b)(6) Deposition of Auto Mart (Ramirez)
Auto Mart USA, LLC, et al.                                                              October 04, 2019
                                                                                              Page 73




                                  Stevens-Koenig Reporting                                     ·Page 73
                             303-988-8470· www.SKReporting.com
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 3 of
                                       27

Tiffany Grays vs.                                            30(b)(6) Deposition of Auto Mart (Ramirez)
Auto Mart USA, LLC, et al.                                                              October 04, 2019
                                                                                              Page 74




                                  Stevens-Koenig Reporting                                     ·Page 74
                             303-988-8470· www.SKReporting.com
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 4 of
                                       27

Tiffany Grays, Pro se                                             DANIEL RAMIREZ
Auto Mart USA, LLC, et al.                                      October 24, 2019

                                                                          Page 1
                    THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

      Civil Action No. 18-CV-01761-MSK-NYW
      ---------------------------------------------------------

      DEPOSITION OF:     DANIEL RAMIREZ
                         October 24, 2019
      ---------------------------------------------------------
      TIFFANY GRAYS, pro se,
                  Plaintiff,
      vs.
      AUTO MART USA, LLC; JORGE PACHECO;
      AUTO MART USA2; DANIEL RAMIREZ; JB OVALLE;
      DONNIE McELROY; MARCO SANDOVAL; AUTO MART;
      JAY BARBER,

                Defendants.
      ---------------------------------------------------------
                  PURSUANT TO NOTICE AND AGREEMENT, the
      deposition of DANIEL RAMIREZ, was taken on behalf of the
      Plaintiff at 1298 Peoria Street, Aurora, Colorado, on
      October 24, 2019, at 2:58 p.m.,         before Linda L.
      Frizzell, Registered Professional Reporter and Notary
      Public within Colorado.




       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 5 of
                                       27

Tiffany Grays, Pro se                                             DANIEL RAMIREZ
Auto Mart USA, LLC, et al.                                      October 24, 2019

                                                                         Page 69
  1   print it out.          I mean, I'd probably find it if it's in
  2   there.       But it looks like our printer.      I mean, it's
  3   photocopied.          I don't know, exactly where it came from or
  4   how it came to be in the file, but --
  5           Q.     When you says, "it looks like our printer"?
  6           A.    It looks like it's a printed document and we use
  7   printers.        I mean, if somebody told me it was printed at
  8   our place, I would probably believe it since it's in our
  9   file.        I assume we printed it, but I don't know who or
 10   when or why.
 11           Q.     Do you understand what a hard inquiry is?
 12           A.     No.
 13           Q.     Do you understand what a soft inquiry is?
 14           A.     No.
 15           Q.     Would you expect that an application for credit,
 16   which had spaces for signatures, would be signed?
 17           A.     It depends on -- I mean, they -- I guess.       I
 18   mean, I don't -- I don't know the context.           But --
 19           Q.     Earlier you stated that you were in charge of
 20   compliance?
 21           A.     Yes.
 22           Q.     Can you elaborate on what compliance you're in
 23   charge of?
 24           A.     Trying generally to comply with all the rules
 25   and regulations that govern car dealerships.


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 6 of
                                       27

Tiffany Grays, Pro se                                             DANIEL RAMIREZ
Auto Mart USA, LLC, et al.                                      October 24, 2019

                                                                         Page 70
  1           Q.     What does generally comply mean?
  2           A.    Well, there are state, federal, local.        There's
  3   human resource type.         There's workers' comp.     I mean,
  4   there is a slew of regulations.
  5           Q.     Uh-huh.
  6           A.    And we try and keep them straight, and try to be
  7   in compliance as best we can.
  8           Q.     When you say "we," who's in charge of
  9   compliance?
 10           A.     I am.
 11           Q.     Are you also in charge of consumer credit
 12   compliance?
 13           A.     We don't have a specific division of consumer
 14   credit, but it falls under the purview of compliance,
 15   so...        I guess so.
 16           Q.     Is that why you were the one who suggested the
 17   change in procedure regarding credit applications?
 18           A.     Yeah.   It came to my attention when I responded
 19   to your attorney's letter that you had, in fact,
 20   authorized us to pull your credit, but there was no copy
 21   of a credit application in your file.          That a credit
 22   application would have been a good thing to have in your
 23   file.        So I recommended that we start printing the credit
 24   applications and having the customer sign them, and put
 25   them it file.


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 7 of
                                       27

Tiffany Grays vs.                                                Deposition of Donnie H. McElroy
Auto Mart USA, LLC, et al.                                                       October 04, 2019




                                  Stevens-Koenig Reporting                                     ·
                             303-988-8470· www.SKReporting.com
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 8 of
                                       27

Tiffany Grays vs.                                                Deposition of Donnie H. McElroy
Auto Mart USA, LLC, et al.                                                       October 04, 2019
                                                                                       Page 41




                                  Stevens-Koenig Reporting                               ·Page 41
                             303-988-8470· www.SKReporting.com
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 9 of
                                       27

Tiffany Grays vs.                                                Deposition of Donnie H. McElroy
Auto Mart USA, LLC, et al.                                                       October 04, 2019
                                                                                       Page 42




                                  Stevens-Koenig Reporting                               ·Page 42
                             303-988-8470· www.SKReporting.com
Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 10 of
                                      27

Tiffany Grays vs.                                                Deposition of Donnie H. McElroy
Auto Mart USA, LLC, et al.                                                       October 04, 2019
                                                                                       Page 43




                                  Stevens-Koenig Reporting                               ·Page 43
                             303-988-8470· www.SKReporting.com
Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 11 of
                                      27

Tiffany Grays vs.                                                Deposition of Jorge Pacheco
Auto Mart USA, LLC, et al.                                                  October 04, 2019




                                  Stevens-Koenig Reporting                                ·
                             303-988-8470· www.SKReporting.com
Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 12 of
                                      27

Tiffany Grays vs.                                                Deposition of Jorge Pacheco
Auto Mart USA, LLC, et al.                                                  October 04, 2019
                                                                                  Page 24




                                  Stevens-Koenig Reporting                          ·Page 24
                             303-988-8470· www.SKReporting.com
Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 13 of
                                      27

Tiffany Grays vs.                                                Deposition of Jorge Pacheco
Auto Mart USA, LLC, et al.                                                  October 04, 2019
                                                                                  Page 25




                                  Stevens-Koenig Reporting                          ·Page 25
                             303-988-8470· www.SKReporting.com
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 14 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                          Page 1
                     THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

      Civil Action No. 18-CV-01761-MSK-NYW
      ---------------------------------------------------------

      DEPOSITION OF:      MARCO ANTONIO SANDOVAL
                          October 24, 2019
      ---------------------------------------------------------
      TIFFANY GRAYS, pro se,
                  Plaintiff,
      vs.
      AUTO MART USA, LLC; JORGE PACHECO;
      AUTO MART USA2; DANIEL RAMIREZ; JB OVALLE;
      DONNIE McELROY; MARCO SANDOVAL; AUTO MART;
      JAY BARBER,

                Defendants.
      ---------------------------------------------------------
                  PURSUANT TO NOTICE AND AGREEMENT, the
      deposition of MARCO ANTONIO SANDOVAL, was taken on behalf
      of the Plaintiff at 1298 Peoria Street, Aurora, Colorado,
      on October 24, 2019, at 12:47 p.m., before Linda L.
      Frizzell, Registered Professional Reporter and Notary
      Public within Colorado.




       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 15 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 59
  1              MS. GRAYS:     -- in its relation to my claims.
  2              MR. McKINNON:     No, it's not.
  3              MS. GRAYS:     But if that's what you want to do --
  4              MR. McKINNON:     You don't understand how it
  5   works.
  6              MS. GRAYS:     -- I'll make a note.
  7              MR. McKINNON:     You -- you have mangled this
  8   entire part of it.
  9              MS. GRAYS:     Uh-huh.    MasterTech.
 10         Q.   (BY MS. GRAYS) So in your years working as a
 11   salesman, finance manager, general manager, sales
 12   manager, have you been informed of what an inquiry is
 13   as it relates to consumer credit report?
 14         A.   Yes.
 15         Q.   What do you understand an inquiry to be?
 16         A.   When somebody pulls your credit, it's going to
 17   show as an inquiry on your credit report.
 18         Q.   Do you understand the different types of
 19   inquiries?
 20         A.   I don't understand your question.
 21         Q.   Do you understand the different types of
 22   inquiries?
 23         A.   Yes.
 24         Q.   What do you understand those types to be?
 25         A.   They're -- say again.       Let me go back.      I don't


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 16 of
                                       27

Tiffany Grays, Pro se                                     MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                      October 24, 2019

                                                                         Page 60
  1   understand what you are trying to ask me.
  2         Q.   You answered the question, now you don't
  3   understand?
  4         A.   Yes, I answered it without understanding it.            I
  5   apologize.     Can you repeat it again?
  6         Q.   I asked you the same -- okay.         Do you understand
  7   the different types of inquiries?
  8         A.   What do you mean "the different types"?
  9         Q.   Do you understand the different types of
 10   consumer credit inquiries?
 11              MR. McKINNON:     Objection.     Form.
 12         A.   What do you mean, "the different types --
 13         Q.   (BY MS. GRAYS) I'm trying to clarify for
 14   you --
 15              MR. McKINNON:     Maybe ask --
 16         Q.   (BY MS. GRAYS) -- is there more than one type
 17   of inquiry of which you are aware?
 18         A.   The only inquiry we -- I've ever dealt with is
 19   what they call an inquiry.        A hard inquiry.      And it --
 20   you pull credit and it shows our credit report.
 21         Q.   When you say it shows on your credit report,
 22   what do you remember mean?
 23         A.   It shows on the list of inquiries on the bottom
 24   of your credit report.
 25         Q.   Okay.    And you said hard inquiries?


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 17 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 61
  1         A.    Uh-huh.
  2         Q.    What do you understand a hard inquiry to be?
  3         A.    That -- I just told you, that they're going to
  4   pull your credit and it's going to show as a list of
  5   inquiries on your -- on the last page of your credit
  6   report.
  7         Q.    Do you understand that to have any effect on the
  8   credit report and/or the score assigned to that credit
  9   report?
 10         A.    Do I understand that?      No.
 11         Q.    So are you stating, as a licensed automobile
 12   salesman in Colorado, having been in sales of automobiles
 13   for over a decade, you have no knowledge or understanding
 14   of the impact to consumer credit reports after running a
 15   hard inquiry?
 16               MR. McKINNON:     Object to the form.
 17         A.    There's -- I just don't know how to answer this
 18   question.     It's -- it's -- there's so many stories out
 19   there.     That, okay, you pull your credit, it hurts your
 20   credit; you pull the credit, it doesn't hurt your credit.
 21   I don't know.
 22         Q.    (BY MS. GRAYS) I'm understanding -- I'm only
 23   asking what you're understanding of that is be.
 24         A.    I don't have one.
 25         Q.    So in selling vehicles and running consumer


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 18 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 62
  1   credit, you don't have an understanding of what a hard
  2   inquiry is and how that inquiry impacts consumer credit
  3   reports?
  4         A.   That's two different questions.
  5         Q.   Are you stating that you do not have an
  6   understanding of how a hard inquiry impacts consumer
  7   credit reports as a person who's been in automobile sales
  8   for over ten years?
  9              MR. McKINNON:     Object to the form.
 10         A.   I don't know how to answer that question.
 11         Q.   (BY MS. GRAYS) In your ten years of selling
 12   automobiles, have you ever been asked the difference
 13   between a hard inquiry and a soft inquiry?
 14         A.   No.
 15         Q.   In your ten year -- or in the last six years of
 16   your employment at Auto Mart USA, do you believe that you
 17   performed hard inquiries against consumer credit reports?
 18         A.   We just do inquiries.
 19         Q.   You stated hard.
 20         A.   Uh-huh.
 21         Q.   So what did you mean when you said "hard"?
 22         A.   That's just a term that I've heard people use as
 23   an inquiry, that's it.
 24         Q.   So you repeat terms that you've heard people use
 25   not knowing the definition?


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 19 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 63
  1           A.   Maybe.
  2           Q.   I'm asking, Is that what you're doing in this
  3   case?
  4           A.   I don't know.
  5           Q.   You don't know if you repeated a term that you
  6   do not understand?
  7           A.   Maybe I did.
  8           Q.   Maybe you did?
  9           A.   Uh-huh.
 10           Q.   Okay.    As a sales manager, is it your job to
 11   inform your salesman of proper -- of -- is it your job to
 12   ensure that your salesmen are adhering to state and
 13   federal laws in relation to the sales of automobiles?
 14           A.   In some way, yeah.
 15           Q.   And what way is it and what way are you not?
 16           A.   I mean, the -- what I mean -- in some ways to a
 17   certain extent, that's why they take a sales license
 18   they should know all that.        That's why they have a
 19   license.
 20           Q.   Are you stating that you do not have a
 21   responsibility to ensure that they adhere to laws
 22   relation to the sales of automobiles?
 23                MR. McKINNON:    Objection.    Misstates his
 24   statement.
 25           A.   I didn't state that.


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 20 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 81
  1         A.    A person who can sell cars makes them a good
  2   salesman.
  3         Q.    No matter how they sell the car?
  4         A.    No, of --
  5               MR. McKINNON:     Objection as to form.       Misstates
  6   testimony.
  7         A.    -- course not.
  8         Q.    (BY MS. GRAYS) So I asked, What makes a good
  9   salesman, if there's other things that makes --
 10         A.    A person who can sell cars, following rules and
 11   regulations.
 12         Q.    What would you state if one of your salesmen
 13   advised a consumer that Auto Mart was only going to
 14   perform a soft inquiry against their credit?
 15         A.    I wouldn't even know what they're talking about.
 16   We don't do soft inquiries.
 17         Q.    So that would not be something that Auto Mart
 18   authorized its --
 19         A.    No.
 20         Q.    -- salesmen to state?
 21         A.    No.
 22         Q.    Would a salesman be reprimanded for advising a
 23   customer of that?
 24         A.    Of doing what?
 25         Q.    If a salesman advised a consumer that Auto Mart


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 21 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 82
  1   was only performing a soft inquiry, would you reprimand
  2   that --
  3           A.   I don't see why we would do that.        We don't --
  4   there's --
  5           Q.   I'm asking as the boss --
  6           A.   Okay.
  7           Q.   -- would you reprimand a salesman?
  8           A.   Yes.
  9           Q.   And how would you do that?
 10           A.   I would take it up to the owner of the company,
 11   and ask him how he wants me to handle it:            Write-up, get
 12   terminated.         I don't know what the consequences would be.
 13           Q.   About how many MasterTech agreements have you
 14   personally given away to consumers for free?
 15           A.   I don't have that information.       I don't know how
 16   many.
 17           Q.   If a vehicle needed to be returned, how are the
 18   salesmen supposed to notify consumers?
 19           A.   If a vehicle needed to be returned?
 20           Q.   Uh-huh.
 21           A.   How would a salesman --
 22           Q.   Uh-huh.
 23           A.   -- more than likely, the manager would call.
 24           Q.   What position is Jorge Pacheco?
 25           A.   He's no longer with the company.


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 22 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 83
  1         Q.    When he was with the company, what was his
  2   position?
  3         A.    Sales.
  4         Q.    Were you in charge of Jorge Pacheco?
  5         A.    Yes.
  6         Q.    What position is Donnie McElroy?
  7         A.    Sales.
  8         Q.    And were you in charge of Donnie?
  9         A.    Uh-huh.
 10         Q.    Do you understand the legal requirements for
 11   posting of a vehicle with a salvaged title online?
 12         A.    I don't post vehicles.
 13         Q.    Do you understand the requirements for
 14   attempting to sell a vehicle with a salvaged title?
 15         A.    To sell it?
 16         Q.    Uh-huh.
 17         A.    Yes.
 18         Q.    What do you understand those requirements to be?
 19         A.    It has to be disclosed verbally and in writing.
 20         Q.    Who's in charge of buying or purchasing vehicles
 21   for Auto Mart?
 22         A.    There's just not one person.
 23         Q.    Okay.    Who?
 24         A.    I buy cars sometimes.      The owner of the company
 25   buys cars sometimes.


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 23 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 84
  1           Q.   So just you two?
  2           A.   Hm.    Right now, yes.
  3           Q.   In 2018, who was responsible for purchasing
  4   vehicles?
  5           A.   I don't remember.    I don't have that
  6   information.
  7           Q.   Do you know what an adverse action letter is?
  8           A.   Yes.
  9           Q.   What do you understand an adverse action letter
 10   to be?
 11           A.   It's a letter that's sent to the customer
 12   letting them know why their financing was declined, or it
 13   was counteroffered or -- you know.
 14           Q.   Have you ever sent one of those adverse action
 15   letters?
 16           A.   Me, not personally.      Now our automated system
 17   does.
 18           Q.   Based on your signature being upon multiple
 19   documents in relation to my -- Tiffany Grays, the
 20   plaintiff's application, loan documents, and agreements
 21   between myself and Auto Mart, would you say that you were
 22   the finance manager in relation to these -- to this
 23   transaction?
 24           A.   I don't remember.
 25           Q.   Given that you signed the sales contract --


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 24 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 85
  1         A.    Then probably -- oh, if my signature is on them,
  2   probably, yeah.
  3         Q.    So you were acting as the finance manager at
  4   that time?
  5         A.    Uh-huh.
  6         Q.    If you were advised that the sale had been
  7   performed under the guise of a soft inquiry being
  8   conducted, what would do you to correct that?
  9               MR. McKINNON:     Objection as to the form.
 10         A.    We don't do soft inquiries.
 11         Q.    (BY MS. GRAYS) So if you were advised that
 12   that was told to a consumer who, then, allowed you to
 13   perform that inquiry, based on it being a soft inquiry
 14   but it was not, how would you correct that?
 15         A.    I would -- I don't know how I would do it.
 16   Because we don't do that.
 17         Q.    Did you state at any time or represent to the
 18   plaintiff that Auto Mart was conducting only soft
 19   inquiries against her consumer credit report?
 20         A.    No.
 21         Q.    What do you understand a soft inquiry to be?
 22               MR. McKINNON:     Objection.    It's been asked and
 23   answered.
 24               MS. GRAYS:    No, I did not ask him that.
 25               THE DEPONENT:     You did ask.


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 25 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 86
  1                MS. GRAYS:   I did not ask --
  2                MR. McKINNON:    Yeah, you did.     Go ahead.
  3           Q.   (BY MS. GRAYS) What do you understand what a
  4   soft inquiry to be?       I only asked about inquires.
  5           A.   I don't -- I don't know because we don't do
  6   them.
  7           Q.   So you have no comprehension of a soft inquiry
  8   is?
  9           A.   I've never dealt with them.
 10           Q.   Did you attempt to make the plaintiff sign
 11   vehicular sales documents stating that there was no
 12   warranty on the 2013 Dodge Journey?
 13           A.   I don't remember.
 14           Q.   Were you consulted at any time during the sale
 15   of the 2013 Dodge Journey to the plaintiff?
 16                MR. McKINNON:    Objection to form.
 17           A.   Say that again.
 18           Q.   (BY MS. GRAYS) Were you consulted at any time
 19   during the sale of the 2013 Dodge Journey to the
 20   plaintiff?
 21           A.   What do you mean was I "consulted"?
 22           Q.   Were you asked any questions? were you asked for
 23   direction? were you consulted by any of your sales staff
 24   during that sale?
 25           A.   I don't remember.


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 26 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 87
  1         Q.   What do you understand The Dealer with a Heart
  2   to mean?
  3         A.   Dealership that takes care of the customer.
  4         Q.   And when you say, "takes care of the customer,"
  5   what do you mean by that?
  6         A.   That we will try very hard to meet all their
  7   needs.
  8         Q.   Does it also mean you will conduct lawful
  9   actions?
 10         A.   Lawful?
 11         Q.   Uh-huh.
 12         A.   Like, legal actions?       Yes.
 13         Q.   If you are not conducting legal actions, then
 14   would you still consider yourself to be The Dealer with a
 15   Heart?
 16              MR. McKINNON:      Objection as to form and
 17   foundation.     If you can answer it.
 18         A.   Say that again.
 19         Q.   (BY MS. GRAYS) If you were not conducting
 20   lawful actions, would you consider yourself to be The
 21   Dealer with a Heart?
 22         A.   I couldn't tell you.       All we do is lawful
 23   actions.
 24         Q.   I said "if."
 25              MR. McKINNON:      Objection.


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
 Case 1:18-cv-01761-MSK-NYW Document 119-6 Filed 12/30/19 USDC Colorado Page 27 of
                                       27

Tiffany Grays, Pro se                                    MARCO ANTONIO SANDOVAL
Auto Mart USA, LLC, et al.                                     October 24, 2019

                                                                         Page 88
  1         A.   If.   Then I would have to be there to tell you.
  2         Q.   (BY MS. GRAYS) So if a salesman represented to
  3   a consumer that a soft inquiry was being performed
  4   against their credit, but a hard inquiry was, which is
  5   unlawful, would you then state that the salesman was
  6   The Dealer with a Heart?
  7              MR. McKINNON:      Objection.    Calls for a legal
  8   conclusion.
  9         A.   I've never seen that happen, so I don't know.
 10         Q.   (BY MS. GRAYS) If a salesman represented to a
 11   customer that a vehicle had a warranty when it did not,
 12   would you state that that salesman was being -- or
 13   acting as a Dealer with a Heart?
 14              MR. McKINNON:      Objection as to form, foundation.
 15         A.   Say that again.
 16         Q.   (BY MS. GRAYS) If a salesman represented to a
 17   consumer that a warranty was on a vehicle when it did
 18   not have a warranty, would you say that that salesman
 19   was acting in accordance with being a Dealer with a
 20   Heart?
 21              MR. McKINNON:      Objection as to form and
 22   foundation.
 23         A.   It depends.     Maybe the salesman made a mistake.
 24   I don't know.
 25         Q.   (BY MS. GRAYS) And how would you go about


       Hansen & Company, Inc. Registered Professional Reporters
                    (303) 691-0202 * (303) 691-2444
